                                           Case 3:20-cv-00151-JCS Document 52 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ELIDIA M. DUARTE,                                   Case No. 20-cv-00151-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING ACCESS TO
                                                 v.                                          ELECTRONIC FILES
                                   9
                                  10     ANDREW SAUL,
                                                        Defendant.
                                  11
                                  12          It has come to the Court’s attention that Plaintiff Elidia Duarte’s son, José Duarte Miranda,
Northern District of California
 United States District Court




                                  13   has repeatedly contacted staff in the Clerk’s Office—including the Chief Deputy of
                                  14   Administration and the Director of Information Technology—to request that Ms. Duarte be
                                  15   granted remote access to all filings in this case under Rule 5.2(c) of the Federal Rules of Civil
                                  16   Procedure. That rule provides in relevant part that, “[u]nless the court orders otherwise, in an
                                  17   action for benefits under the Social Security Act, . . . the parties and their attorneys may have
                                  18   remote electronic access to any part of the case file, including the administrative record.” Fed. R.
                                  19   Civ. P. 5.2(c). Ms. Duarte has also herself emailed the courtroom deputy to the undersigned
                                  20   magistrate judge to request access.
                                  21          Ms. Duarte is currently represented by counsel who have access to the electronic docket of
                                  22   the case. Although her attorneys have moved to withdraw from the case, the Court has not yet
                                  23   ruled on that motion, and they continue to represent Ms. Duarte unless and until the Court grants
                                  24   to motion to withdraw. Ms. Duarte may therefore obtain any documents in the case through her
                                  25   attorneys. To the extent that Rule 5.2(c) could be interpreted as requiring, as a default rule, that
                                  26   she be separately granted remote access to the docket, it is modified by this Court’s Civil Local
                                  27   Rules, which provide that “[o]nly counsel for a party or [a] pro se party who has been granted
                                  28
                                          Case 3:20-cv-00151-JCS Document 52 Filed 03/23/21 Page 2 of 2




                                   1   permission by the assigned judge to become an ECF user may access the ECF system and retrieve

                                   2   any electronically filed document in a Social Security appeal.” Civ. L.R. 5-1(c)(5)(B)(i)

                                   3   (emphasis added). A pro se party is a party who represents themselves, rather than a party who is

                                   4   represented by a lawyer. Ms. Duarte is not currently a pro se party.

                                   5          So long as Ms. Duarte is represented by counsel, she may access the full electronic docket

                                   6   of the case only through her attorneys. If the motion to withdraw is granted and Ms. Duarte

                                   7   chooses to proceed pro se, she will be allowed remote access at that time.

                                   8          Mr. Miranda is neither a party to this case nor, as far as the Court is aware, licensed to

                                   9   practice as an attorney. He therefore may not represent his mother in this action, and is not

                                  10   entitled to remote access to the electronic record. See Fed. R. Civ. P. 5.2(c)(2); Cal. Bus. & Prof.

                                  11   Code § 6125; Civ. L.R. 11-1. The Clerk’s Office is instructed to disregard any further requests

                                  12   from Mr. Miranda regarding this case.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 23, 2021

                                  15                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  16                                                    Chief Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
